DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Russo et al. (2017/0207823) in view of Gerginov et al. (Prospects for Magnetic Field Communications and Location Using Quantum Sensors, 14 December 2017).
Russo et al. discloses a transmitter 310 having a magnetometer 355 to sense a modulated magnetic field 350, the modulated magnetic field includes encoded information; and a receiver 360 having a modulator 365, 375, 385 communicably coupled to the magnetometer 355 and configured to decode an output of the magnetometer 355 to identify the encoded information transmitted via the modulated magnetic field 250. Note paragraph [00032]-[0055] and Fig. 3.
Russo et al. differs from the instant invention by not showing a magnetometer is an optical pumped magnetometer.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Russo et al. by substituting a magnetometer with an optical pumping magnetometer as described by of Gerginov et al. for achieving below ambient magnetic field noise in an unshielded environment.  As to the modulated magnetic field is phase modulated, polarization modulated, amplitude modulated, or frequency modulated either by analog or digital techniques, these are every modulation technique known and therefore the modulated magnetic field as taught by Russo et al. must be one of the techniques.
Response to Arguments
11/24/2021 have been fully considered but they are not persuasive. Applicant filed Declaration Under 37 CFR § 1.130(a) stating the application No. 16/572,409 claims for its effective filing date the benefit of the 62/731,582 provisional.  In response, the application as claimed does not have support in the provisional 62/731,582.  Specifically the limitations of “a processor communicably coupled to the OPM and configured to cause the OPM to switch back and forth from a total field, to a field component, OPM sensor”; “switching the OPM back and forth from a total field, to a field component, OPM sensor; identifying, based on the switching, vector properties of the modulated magnetic field and ambient magnetic field noise”; and “the receiver causes the OPM to switch back and forth from a total field, to a field component, OPM sensor to identity vector properties of the modulated magnetic field and ambient magnetic field noise” are not supported in the provisional 62/731,582.  Therefore, the earliest effective filing date benefit of the ‘582 provisional can not be granted to the claims of the instant application.  The earliest effective filing date of this application is 9/16/2019.  The prior art reference to Gerginov et al. (Prospects for Magnetic Field Communications and Location Using Quantum Sensors, 14 December 2017) is outside of the grace period of 35 USC §102(a)(1) and has not been disqualified.  

 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




	/SUSAN S LEE/                                                                                     Primary Examiner, Art Unit 2852                                                                                                                   
sl